DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13 and 24 are withdrawn, as indicated by the applicant, and also as claims 21 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 September 2022.  Claims 21 and 23 are directed to non-elected embodiments of Figs. 8 and 9, respectively, and are therefore withdrawn.  
Applicant's election with traverse of species A(i) is acknowledged.  The traversal is on the ground(s) that Fig. 6, indicated as species A(iii) is not an alternative embodiment, but an alternative view of the embodiments of Figs. 3, 4, 5, 7 and 7a, which were indicated as species A(i).  This is found persuasive and Figure 6 will be considered with the elected embodiment. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the annular protrusions extending along the longitudinal axis (claim 1; discussed in section 6 further below) and the second deformable member extending through the opening (claim 10; no drawings show the member extending from the opening of the housing, such that it is suggested that the applicant define the extent of the member relative to other portions of the agitator, as more clearly supported in the drawings) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  as indicated above, the drawings do not show the annular protrusions extending along the longitudinal axis, which would suggest that some portion of the protrusions lie on the axis.  It is suggested that the applicant replace the term “along” with “about” or “parallel to” to more accurately claim the disclosed structure.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the structure referenced in the claim as a “groove” is not understood to read on the common definition of a groove, which is typically defined as a recess from a surface on both sides.  Alternatively, the structure shown in the drawings for receiving the deformable member is more commonly known in the art as a “shoulder” or “a recessed portion of the agitator body”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the claim depends upon itself.  It is assumed that the claim is intended to depend from claim 1 and will be treated as such for the sake of the current Office Action.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the claimed “groove” in configured to retain the deformable member.  There is no retaining structure, and the spec discloses friction fit, adhesive, press-fit or mechanical fasteners, all of which are either dependent on the size/shape of the deformable member or additional structure that is added to the “groove”.  Therefore, the limitation will be considered to merely recite that the deformable member may be attached to the groove. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of the limitations introduced by these claims are considered to be previously claimed in claim 1.  Claim 2 recites that the deformable member is an annular seal between agitating members and the end cap, with the function set forth in claim 1 effectively defining the member as a seal (for inhibiting debris), as annular (positioned along a circumference) and adjacent the first end (between the agitating members and end cap requiring location at/adjacent an end of the agitator).  Claim 3 only recites the labyrinth seal, which is effectively defined in claim 1 by the overlapping annular protrusions and annular ribs.  Claim 8 only defines the deformable member as extending in a plane perpendicular to the longitudinal axis, which is equivalent to the limitation in claim 1 that the deformable member extends from the agitator transverse to the longitudinal axis.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sauers (5,435,038) in view of Stegens (5,465,451).
Regarding claim 1, Sauers discloses a brush intended for use with a floor  (vacuum) cleaner comprising: a brushroll assembly configured to be operably mounted in a brushroll chamber and having an agitator body having a first end (24), a second end (22) opposite the first end, and a longitudinal axis (A) that extends through the first end and the second end, the agitator body rotatable about the longitudinal axis, and the agitator body further including a first annular protrusion (53) on the first end extending about the longitudinal axis, a bearing (80) in rotatable communication with the first end of the agitator body, an end cap (90) retaining the bearing, the end cap removable mounted to the housing positioning the first end of the brushroll in the brushroll chamber, the end cap including an outer side facing away from the agitator body and an inner side facing the first end of the agitator body, the inner side including a first annular rib (94), wherein the first annular rib and the first annular protrusion overlap, so as to form an annular recess between the adjacent annular rib and the annular protrusion, the annular recess being formed between the first annular rib and the first annular protrusion, a plurality of agitating members extending along the agitator body between the first end and the second end configured to extend through the opening of a brush housing to contact a surface to be cleaned (the entire purpose of the brush), and a deformable member (60) extending from the agitator body transverse to the longitudinal axis and positioned along a circumferential surface of the agitator body between the plurality of agitating members and the end cap, the deformable member positioned adjacent the annular recess and configured to inhibit debris from encountering the outermost annular recess.  
Although Sauers does not provide any specific structure for the cleaner itself, the examiner hereby takes official notice that nearly all vacuum cleaners configured for use with a brush roll comprise a dirt collection chamber; a cleaning head in fluid communication with the dirt collection chamber, the cleaning head including a housing and a brushroll chamber having an opening in a bottom side of the housing, such that it would have been obvious to provide a cleaner having these nearly universally known structures for use with the brushroll of Sauers.  
Sauers further fails to disclose a second concentric annular protrusion or a second concentric annular rib.  Stegens discloses a similar brushroll, also having an end cap retaining a bearing, and comprising different embodiments, including Fig. 8 having a first annular protrusion (590) and first annular rib (592), similar to Sauers, with alternative configurations (Fig. 10) providing an plural concentric annular protrusions (742/746) and concentric annular ribs (782/790), which overlap respective annular protrusions to effectively form a labyrinth seal, which is well known in the bearing art for preventing contamination of the bearing during rotation.  Therefore, it also would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least one additional annular protrusion and annular rib to the brushroll and end cap of Sauers, as taught by Stegens, to further assist in preventing contamination of the bearing during rotation.  In view of the teaching of Sauers to position the deformable member (60) in the outer recess between the first protrusion and rib, it further would have been obvious to provide a similar location of the flexible member in the outermost annular recess defined between the outermost protrusion and rib to prevent debris from extending into the labyrinth seal, which could also provide wear and/or friction between the moving components.
Regarding claims 2, 3 and 8, the deformable member of Sauers is configured as an annular seal adjacent the first end of the agitator, the end cap effectively forms a labyrinth seal and the deformable member extends in a plane perpendicular to the longitudinal extent of the agitator body, all effectively set forth in claim 1.  
Regarding claim 4, Sauers further discloses that the deformable member is felt (Col. 4, lines 6-8).
 Regarding claim 5, Sauers and Stegens both further disclose that the agitator body includes a groove (between 52 and 55 of Sauers and 748 in Fig 10 of Stegens are effective grooves or shoulders) along the circumferential surface at the first end between the plurality of agitating members and the end cap, the groove is configured to receive and retain (in the same manner as the shoulder of the current application) the deformable member during operation, wherein the groove and deformable member would be located in an effective position of groove 748 of Stegens, as discussed supra).
 Regarding claim 7, Sauers further discloses that the deformable member is positioned between the end cap and the agitator body and is in contacting engagement with at least one of the end cap and the agitator body.
Regarding claims 14 and 15, Sauers further discloses that the plurality of agitating members includes a pattern of bristles extending between the first end and the second end in a helical row.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sauers (5,435,038) in view of Stegens (5,465,451) as applied to claim 1 and further in view of Stegens et al. (6,591,441; to be referred to hereinafter as Stegens ‘441).
The combination of Sauers and Stegens provides the previously claimed structure, but fails to disclose that the deformable member is attached to and rotatable with the agitator body.  Stegens ‘441 discloses a similar agitator with an end cap, also having a felt deformable member (60) for the same purpose as Sauers, and teaches that the member is adhered to the outer surface of the wall (55) of the agitator (Col. 3, lines 41-42), which will maintain the proper position of the member for rotation with the agitator and prevent any spacing from the agitator that would allow space for hair or debris to enter and potentially access the bearing.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to similar adhere the member 60 taught by Sauers to the agitator in the location discussed supra, as taught by Stegens ‘441, to prevent any spacing from the agitator that would allow space for hair or debris to enter and potentially access the bearing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sauers (5,435,038) in view of Stegens (5,465,451) as applied to claim 1 and further in view of Brown et al. (2019/0193120).
The combination of Sauers and Stegens provides the previously claimed structure, and Sauers further discloses that both ends of the agitator have similar mounting/bearing structures (several portions of the spec recite the structure of the ends of the agitator and the end cap as being at ends 22 or 24, for instance, Col. 4, lines 1-4), such that a second deformable member would also obviously be provided on the second end of the agitator body between the agitating members and the drive element to prevent hair from reaching the bearing.  However, Sauers fails to disclose a location for the deformable member between the agitating members and drive element.  Brown discloses another similar cleaner with a rotating agitator, and teaches a known alternative drive configuration that is connected to the agitator by a pulley (Fig. 3) that is positioned outside of the width of the agitator, which allows the drive mechanism to be positioned external to the suction inlet and agitator housing to prevent debris or hair from coming into contact with the drive belt.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an alternative drive mechanism to the agitator of Sauers, for use in a cleaner similar to Brown, to similarly allows the drive mechanism to be positioned external to the suction inlet and agitator housing to prevent debris or hair from coming into contact with the drive belt, wherein the drive configuration taught by Brown would position the second side deformable member between the agitator elements and the drive element. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sauers (5,435,038) in view of Stegens (5,465,451) as applied to claim 1 and further in view of Butler et al. (2006/0272122).
Regarding claim 10, the combination of Sauers and Stegens provides the previously claimed structure, but fails to disclose either deformable member extending through the opening during operation to contact the surface to be cleaned.  Butler discloses another similar agitator for a vacuum cleaner, and teaches that the outer ends of the agitator include at least one deformable member (146) extending from the agitator body transverse to the longitudinal axis for sweeping debris from edge surfaces along a wall, wherein the deformable member(s) are positioned along a circumferential surface of the agitator body between the agitator members (104) and end cap (116/118) in a position that will inherently inhibit debris from encountering the end portion of the agitator, due to the location adjacent to the end cap, the deformable member(s) will collect debris such as hair during rotation to prevent any contact with the end portion of the brush. Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an additional deformable member to the at least one end of the agitator of Sauers, as taught by Butler, to sweep debris along an edge surface, thus obviously extending out of the opening of the cleaning head during operation, which will also obviously prevent at least some debris from reaching the end portion of the brush of Sauers having the outermost annular recess.
Regarding claim 11, Sauers further discloses that the plurality of agitating elements includes at least one vane (shown at the base of brush elements 30) that extend to the ends of the agitator, wherein the deformable member taught by Butler is positioned outside of the portion of the agitator that comprises the agitating members (104), such that the deformable member will be positioned at an end of the one or more vanes disclosed by Sauers. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sauers (5,435,038) in view of Stegens (5,465,451) and Butler et al. (2006/0272122)as applied to claims 10 and 11 and further in view of Brown et al. (2019/0193120).
The combination of Sauers, Stegens and Butler provides the agitator with the deformable member(s) taught by Butler at ends thereof, wherein the alternative drive mechanism taught by Brown, as previously discussed for claim 9, would position the deformable member between the second vane end (of Sauers) and the drive element.  Butler also teaches additional vanes (342) on the agitator for contacting a floor surface, which is known in the art to provide additional sweeping and wiping functions for cleaning agitators to more thoroughly clean a surface.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the agitator of Sauers with at least one additional vane with a surface engaging portion along the end of the vane, as taught by Brown, to provide the similar sweeping and wiping functions for more thorough cleaning of a surface. 

Claims 16-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sauers (5,435,038) in view of Stegens (5,465,451) as applied to claim 1 and further in view of Der Marderosian et al. (2018/0255991; to be referred to hereinafter as DM).
The combination of Sauers and Stegens provides the previously claimed structure, but fails to disclose a plurality of vanes spaced around the circumference of the agitator.  DM discloses another similar agitator for a suction cleaner, also having a plurality of agitating elements, including bristles and vanes, known in the art to provide additional sweeping and wiping functions for cleaning agitators to more thoroughly clean a surface.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the agitator of Sauers with a plurality of additional vanes extending outwardly from the agitator body, as taught by DM, to provide the similar sweeping and wiping functions for more thorough cleaning of a surface.
Regarding claim 17, DM also teaches that it is desirable for the bristles are spaced from the vanes by a distance less than or equal to 5mm, to allow the vanes (sidewalls) to at least partially revolve around the agitator axis (Col. 5, lines 2-15) to improve cleaning functions.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the vanes added to the agitator of Sauers with similar spacing from the bristles, as taught by DM, to improve cleaning functions.
Regarding claim 18, DM teaches that the vanes each have a surface engaging portion longitudinally extending along the agitator body between ends of the vane and also teaches that the housing comprises a plurality of extending portions (teeth 52) positioned within the brushroll chamber between the first and second ends configured to contact the vane surface engaging portion as the vane rotates past the extending portion in the brushroll chamber during operation, which is well known in the art to remove debris from the agitating elements of an agitator to maintain optimal cleaning operations.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least one similar extending portion with the housing provided for the agitator of Sauers, as taught by DM, to remove debris from the agitating elements of an agitator to maintain optimal cleaning operations.
Regarding claim 19, DM further teaching that the width of the teeth must meet manufacturing and strength requirements and will also affect wear on the agitator elements (Col. 8, lines 4-11).  Therefore, DM teaches that the width of the teeth is a result effective variable, such that one of ordinary skill in the art would obviously vary the width of the teeth through routine experimentation to optimize the manufacturing and strength of the teeth while also minimizing wear of the agitator elements, making the claimed range of 3-25mm an obvious possible width of each tooth when each individual tooth is considered to be the extending portion (see MPEP 2144.05, section II; with the applicant placing no criticality on the claimed range).  
Regarding claim 20, DM also discloses that the extending portion includes a support (50), affixed to the plurality of teeth and extending along the entire length of the agitator, such that the extending portion as a whole may also be considered to include the support, which is obviously well over 25mm in length relative to a commonly sized agitator for a vacuum cleaner.
Regarding claim 22, DM also discloses that the plurality of agitating members include three or more vanes and one or more rows of bristles extending between the first end and the second end, wherein the plurality of agitating members extend helically about the agitator body between the first end and the second end, which will obviously provide improved cleaning and wiping functions over the agitator of Sauers having a single agitating element, such that it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the agitator of Sauers with agitating elements similar to DM, to improve cleaning functions. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sauers (5,435,038) in view of Stegens (5,465,451) as applied to claim 1 and further in view of Stein et al.  (7,805,795).
The combination of Sauers and Stegens provides the previously claimed structure, but fails to disclose that an exterior surface of the end cap forms a portion of the exterior of the housing.  Stein discloses another cleaner, also having a similar brushroll, and teaches that one of the end caps for supporting the bearing is connected to an external portion of the agitator  housing, which allows a user to more quickly and easily remove the agitator from the housing without the need for tools or flipping the housing over, as is more common in the art.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least one of the end caps taught by Sauers with a similar configuration taught by Stein, with an exterior surface forming a portion of the exterior of the agitator housing when the agitator is mounted in the housing, to allow for quicker and easier removal of the agitator as needed for cleaning or service of the agitator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Eriksson (2013/0192024), Kitto (1,999,696), Stegens (5,373,603) and Greener et al. (4,373,759) disclose structure similar to the applicant’s claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        7 October 2022